DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/06/2022 amended claims 21, 26-29, 32, 34-36, 38 and 39, cancelled claims 22, 33 and added claim 41.  Claims 21, 23-32, 34-41 are pending and claims 21, 23-31, 38-40 are rejected on new grounds of rejections necessitated by the amendments of claims 21, 26-29, 32-, 34-36, 38 and 39.  Claims 32, 34-37 and 41 are allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-40 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (US 20170153535 A1).
Regarding claim 38, Lin teaches a system (Fig. 2-8; [0035]-[0047]) comprising: a color wheel (240) having a first filter segment, a second filter segment, and a third filter segment ([0041]); a light tunnel (210) optically coupled to the color wheel (240) a static phosphor (213) optically coupled to the light tunnel (210); and a light source (220) optically coupled to the static phosphor (213), the light source (220) configured to produce blue light (Le; [0035]); wherein the static phosphor (213) is configured to: produce white light by transmitting a portion of the blue light and producing  yellow light in response receiving the blue light, the yellow light comprising green light and red light ([0035]); and direct the white light towards the light tunnel (210); 
wherein the light tunnel is configured to direct the white light towards the color wheel (240); wherein the first filter segment is configured to transmit a green portion of the white light; 
wherein the second filter segment configured to transmit a red portion of the white light; and 
wherein the third filter segment is configured to transmit a blue portion of the white light ([0041]).
Regarding claim 39, Lin further teaches a spatial light modulator (SLM; 320); and illumination optics (311) optically coupled between the color wheel and the SLM (320), the illumination optics (311) configured to direct the green portion of the white light, the red portion of the white light, and the blue portion of the white light towards the SLM (320); and wherein the SLM (320) is configured to: modulate the green portion of the white light to produce first modulated light; modulate the red portion of the white light to produce second modulated light; and modulate the blue portion of the white light to produce third modulated light (Fig. 8; [0044]-[0047]).
Regarding claim 40, Lin further teaches projection optics (330) optically coupled to the SLM (320), the projection optics configured to project the first modulated light, the second modulated light, and the third modulated light (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroell (US 20150049457 A1) in view of Katou (US 20120019788 A1) and in further view of Hoehmann (US 20150167907 A1).
Regarding claim 21, Kroell teaches a system (Fig. 1-5) comprising: a reflective static phosphor (10) comprising a reflective green phosphor segment (strip-shaped phosphor G), a red reflective phosphor segment (strip-shaped phosphor R) and a reflective blue phosphor segment (strip-shaped phosphor B); a light tunnel (3) optically coupled to the reflective static phosphor (10); a light source (6) configured to produced blue light; and a beam steerer (20) optically coupled to the light source (6) and to the light tunnel (3), the beam steerer (20) configured to: direct the blue light through the light tunnel (3) toward the green reflective phosphor segment (strip-shaped phosphor G) during a first time period, wherein the green reflective phosphor segment (10) is configured to produce green light and direct the green light through the light tunnel (3); direct the blue light through the light tunnel (3) towards the red reflective phosphor segment (strip-shaped phosphor R) during a second time period, wherein the red reflective phosphor segment (strip-shaped phosphor R) is configured to produce red light and direct the red light through the light tunnel (3): and direct the blue light through the light tunnel (3) towards the reflective blue phosphor segment (strip-shaped phosphor B) during a third time period, wherein the reflective blue phosphor segment (strip-shaped phosphor B) is configured to reflect the blue light to produce blue light and direct the blue light through the light tunnel (3).
	Kroell does not teach the reflective static phosphor having a first half and a second half, the second half having a first quarter and a second quarter, the reflective static phosphor comprising a green reflective phosphor segment in the first half, a red reflective phosphor segment in the first quarter, and a reflective non-phosphor segment in the second quarter.
Katou teaches the static phosphor having a first half and a second half, the second half having a first quarter and a second quarter.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kroell with Katou such that the reflective static phosphor having a first half and a second half, the second half having a first quarter and a second quarter, the reflective static phosphor comprising a green reflective phosphor segment in the first half, a red reflective phosphor segment in the first quarter, and a reflective non-phosphor segment in the second quarter; because it allows mixing the desired color balance between the R/G/B outputs.
Neither Kroell nor Katou teaches the reflective blue phosphor segment (strip-shaped phosphor B) being a reflective non-phosphor segment.
Hoehmann teaches blue phosphor can be replaced with a reflective non-phosphor segment ([0052]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kroell and Katou with Hoehmann; because it allows reducing the cost of system by eliminating blue phosphor.
Regarding claim 23, Kroell, as modified by Katou and Hoehmann, further teaches the beam steerer (20) comprises a galvonometer optical scanner, a voice coil actuator, a microelectromechanical system (MEMS) mirror, Braggs cells, Pockels cells, Kerr cells, or Risley prisms ([0034]).
Regarding claim 24, Kroell, as modified by Katou and Hoehmann, further teaches a thermal backplane (11) thermally coupled to the static reflective phosphor (10; Fig. 1).
Regarding claim 26, Kroell, as modified by Katou and Hoehmann, further teaches the ligh source being used in DLP projection system which includes: a spatial light modulator (SLM).  Kroell does not explicitly teach illumination optics optically coupled between the light tunnel (3) and the SLM, the illumination optics configured to direct the green light towards the SLM, direct the red light towards the SLM, and direct the reflected blue light towards the SLM; and wherein the SLM is configured to: modulate the green light to produce first modulated green light; modulate the red light to produce modulated red light and modulate the reflected blue light to produce modulated blue light.
Katou further teaches illumination optics optically coupled between the light tunnel (63) and the SLM (18; Fig. 6), the illumination optics configured to direct the green light towards the SLM, direct the red light towards the SLM, and direct the reflected blue light towards the SLM; and wherein the SLM is configured to: modulate the green light to produce first modulated green light; modulate the red light to produce modulated red light and modulate the reflected blue light to produce modulated blue light..
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Kroell and Hoehmann with Katou; because Kroell suggest using the DLP, which is a projection system similar to the system disclosed by Katou.
Regarding claim 27, the combination of Kroell, Katou and Hoehmann consequently results in projection optics (Fig. 6 of Katou) optically coupled to the SLM (18 of Liao), the projection optics configured to project the modulated greenlight, modulated red light and modulated blue light (Fig. 6 of Katou).
Regarding claim 28, Kroell, as modified by Katou and Hoehmann, further teaches the light tunnel (3) has an input/first face and an output/second face, the input face having a first area and the output face having a second area, the first area being less than the second area (Fig. 1).
Regarding claim 29, neither Kroell nor Hoehman explicitly teaches the light tunnel (3) having a first face and a second face, the first face having a first area and the second face having a second area, the first area being the same as the second area.
Katou teaches the light tunnel (63) having a first face and a second face, the first face having a first area and the second face having a second area, the first area being the same as the second area (Fig. 6, 8, 10 and 16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Kroell and Heohmann with Katou; because it allows matching the size and profile of the SLM to improve efficiency.
Regarding claim 30, neither Kroell, Katou nor Hoehmann teaches the light tunnel has an output face having a 16:9 aspect ratio.
Having the light tunnel (3) with aspect ratio of 16:9 is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the aspect ratio of the light tunnel (3) such that it is 16:9; because it allows matching the most popular display aspect ratio on the market currently.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroell (US 20150049457 A1) in view of Katou (US 20120019788 A1) and Hoehmann (US 20150167907 A1) and in further view of Nishimori (US 20150131062 A1).
Regarding claim 25, neither Kroell, Katou nor Hoehmann teaches the thermal backplane (11) thermally coupled to the light source (6).
Nishimori teaches the thermal backplane (5) thermally coupled to the light source (1; Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kroell, Katou and Hoehmann with Nishimori; because it improves heat dissipation.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroell (US 20150049457 A1) in view of Katou (US 20120019788 A1) and Hoehmann (US 20150167907 A1) and in further view of Li (US 20070291491 A1).
Regarding claim 31, neither Kroell, Katou nor Hoehmann teaches the light tunnel (3) comprises reflective aluminum.
Li teaches a light tunnel (3) having reflective aluminum ([0055]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kroell, Katou and Hoehmann with Li to replace the solid light tunnel (3) with hollow light pipe; because it reduces the weight of the system. 

Response to Arguments
Applicant's arguments with respect to claims 21, 23-31, and 38-40 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 21, 26-29, 38 and 39. 

Allowable Subject Matter
Claims 32, 34-37 and 41 are allowed.
Regarding claim 32, the closest prior art references, Lin, Kroell, Katou, Hoehmann, Li and Nishimori, do not teach, by themselves or in combination with one another, “a system comprising: a light tunnel; a color filter optically coupled to the light tunnel, the color filter having a first half and a second half, the second half having a first quarter and a second quarter, the color filter comprising a first color filter segment in the first half, a second color filter segment in the first quarter, and a first open segment in the second quarter; a transmissive static phosphor optically coupled to the color filter, the transmissive static phosphor comprising a transmissive phosphor segment and a second open segment; a first light source optically coupled to the transmissive phosphor segment, the first light source configured to produce first light having a first color, the transmissive phosphor segment configured to produce second light having a second color and a third color in response to receiving the first light, and the first color filter segment configured to transmit a portion of the second light having the second color and to direct the portion of the second light towards the light tunnel; a second light source optically coupled to the second open segment, the second light source configured to produce third light having the first color, the second open segment configured to transmit the third light, the first open segment configured to transmit the third light and direct the third light towards the light tunnel; and a third light source optically coupled to the transmissive phosphor segment, the third light  source configured to produce fourth light having the first color, the transmissive phosphor segment configured to produce fifth light having the second color and the third color in response to receiving the fourth light, and the second color filter segment configured to transmit a portion of the fifth light having the third color and to direct the portion of the fifth light towards the light tunnel.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 32 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 34-37 and 41 depend, directly or indirectly, on claim 32; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882